UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q R QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended March 31, 2012 Commission File Number: 0-20050 PRINCETON NATIONAL BANCORP, INC. (Exact name of Registrant as specified in its charter.) Delaware 36-3210283 (State or other jurisdiction of (I.R.S. Employer Identification Number) incorporation or organization) 606 S. Main St. Princeton, Illinois (Address of principal executive offices) (Zip code) (815) 875-4444 (Registrant’s telephone number, including area code) Indicate by check mark whether the Registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days. Yes R No £ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yesþ No £ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer £ Accelerated filer £ Non-accelerated filer£ Smaller reporting company R Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes £ No R Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Class Outstanding at April 27, 2012 Common, par value $5.00 1 Part I: FINANCIAL INFORMATION The unaudited condensed consolidated financial statements of Princeton National Bancorp, Inc. and Subsidiary and management’s discussion and analysis of financial condition and results of operation are presented in the schedules as follows: Schedule 1: Condensed Consolidated Balance Sheets Schedule 2: Condensed Consolidated Statements of Income Schedule 3: Condensed Consolidated Statements ofComprehensive Income Schedule 4: Condensed Consolidated Statements of Changes in Stockholders’ Equity Schedule 5: Condensed Consolidated Statements of Cash Flows Schedule 6: Notes to Condensed Consolidated Financial Statements Schedule 7: Management’s Discussion and Analysis of Financial Condition and Results of Operations Schedule 8: Controls and Procedures Part II: OTHER INFORMATION Item 1A.Risk Factors Smaller reporting companies are not required to provide the information required by this item. Item 2. Unregistered Sales of Equity Securities and Use of Proceeds (a) None. Item 4 . Mine Safety Disclosures Item 6. Exhibits Certification of Chief Executive Officer required by Rule 13a-14(a). Certification of Chief Financial Officer required by Rule 13a-14(a). Certification of Chief Executive Officer and Chief Financial Officer required by Rule 13a-14(b)and Section 906 ofthe Sarbanes-Oxley Act of 2002, 18 U.S.C. Section 1350. 101.INS** XBRL Instance 101.SCH** XBRL Taxonomy Extension Schema 101.CAL** XBRL Taxonomy Extension Calculation 101.DEF** XBRL Taxonomy Extension Definition 101.LAB** XBRL Taxonomy Extension Labels 101.PRE** XBRL Taxonomy Extension Presentation ** XBRL information is furnished and not filed or a part of a registration statement or prospectus for purposes of sections 11 or 12 of the Securities Act of 1933, as amended, is deemed not filed for purposes of section 18 of the Securities Exchange Act of 1934, as amended, and otherwise is not subject to liability under these sections. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. PRINCETON NATIONAL BANCORP, INC. By By /s/Thomas D. Ogaard5/11/12 /s/ Todd D. Fanning5/11/12 Thomas D. Ogaard Todd D. Fanning, CPA President & Chief Executive Officer Executive Vice President & May 11, 2012 ChiefOperating Officer / Chief Financial Officer May 11, 2012 2 Princeton National Bancorp, Inc.
